Citation Nr: 0921853	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-31 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
subcutaneous groin abscess/lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In December 2006, the Board remanded 
the Veteran's claim for additional development.

In February 2009, the Board received additional evidence from 
the Veteran in the form of VA treatment records.  In March 
2009, the Veteran's representative waived review of the newly 
submitted evidence by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304(c) (2008).  Thus, the Board 
will consider such evidence in the adjudication of this 
appeal.

In the December 2006 remand, the Board also referred a matter 
pertaining to a generalized skin disorder to the AOJ for 
clarification and appropriate consideration.  It does not 
appear that this issue has been addressed and it is again 
referred to the AOJ.  The Veteran continues to describe 
symptoms involving areas of his body other than the groin.


FINDING OF FACT

It is at least as likely as not that the Veteran's service-
connected subcutaneous groin abscesses and lesions have 
affected at least 5 percent of his entire body.


CONCLUSION OF LAW

Effective from August 30, 2002, the criteria for a 10 percent 
rating for service-connected subcutaneous groin abscesses and 
lesions have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806, 7820 
(2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the claim was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim for an initial compensable rating 
for residuals of subcutaneous groin abscess/lesions has been 
accomplished.  Pursuant to the Board's December 2006 remand, 
and by way of a May 2007 notice letter, the Veteran and his 
representative were told to submit medical evidence and lay 
statements showing how the disability has increased in 
severity.  The Veteran was notified of the general criteria 
for assigning disability ratings and effective dates.

The Board also finds that May 2007 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Although the notice letter was not 
provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
November 2008, which followed the May 2007 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

In any event, once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  Consequently, a remand for 
further VCAA notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with this 
issue.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in:  
Alexandria and New Orleans, Louisiana; Biloxi, Mississippi; 
and Houston, Texas.  The RO also requested and obtained 
records from the Social Security Administration.  
Additionally, in December 2002 and September 2008, the 
Veteran was provided VA examinations in connection with his 
claim, the reports of which are of record.  Furthermore, the 
Veteran was afforded a hearing before the Board in July 2006, 
the transcript of which is also of record.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

The Veteran asserts that his service-connected residuals of 
subcutaneous groin abscesses and lesions have been more 
disabling than initially rated.  He contends that a 
compensable rating is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (The 
effective date of the award of service connection was set as 
April 20, 2001.)

The Veteran's residuals of subcutaneous groin abscess/lesions 
have been evaluated under Diagnostic Code 7820 for 
"infections of the skin lot listed elsewhere."  Such 
disabilities that are not associated with the head, face, or 
neck, are rated as scars (Diagnostic Codes 7801-7805) or 
dermatitis (Diagnostic Code 7806) depending upon the 
predominant disability.  38 C.F.R. § 4.118 (Diagnostic 
Code 7820) (2008).

With respect to scars, Diagnostic Code 7801 allows for a 10 
percent rating, or higher, for scars, other than on the head, 
face, or neck, that are deep or that cause limited motion, 
which are an area exceeding 6 square inches (39 sq. cm.) or 
greater.  A note, following the criteria, defines a deep scar 
as one associated with underlying soft tissue damage.  
Diagnostic Code 7802 provides for a maximum 10 percent rating 
for scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
of 144 square inches (929 sq. cm.) or greater.  A note, 
following the criteria, defines a superficial scar as one not 
associated with underlying soft tissue damage.  Under 
Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following 
the criteria, defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Diagnostic Code 7804 provides for a maximum 10 percent 
rating for superficial scars that are painful on examination.  
Under Diagnostic Code 7805, scars are to be rated on the 
basis of limitation of function of the affected part.  
38 C.F.R. § 4.118 (2008).

In regards to disabilities similar to dermatitis or eczema, a 
noncompensable (zero percent) is warranted when less than 5 
percent of the entire body or less than 5 percent of exposed 
area is affected, and; no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
rating is warranted when there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted when there is 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  More than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent rating.  38 C.F.R. § 4.118 
(Diagnostic Code 7806) (2008).

The identified rating criteria were part of substantive 
changes that were made to the schedular criteria for 
evaluating disabilities involving the skin, effective August 
30, 2002.  67 Fed. Reg. 49590-99 (July 31, 2002).  Because 
the Veteran's claim was pending when the changes went into 
effect, the Board must also consider the previous set of 
criteria that were in effect prior to August 30, 2002.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).

With respect to scars, the previous criteria provide for a 10 
percent rating for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118 
(Diagnostic Code 7803) (2002).  A 10 percent rating is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118 (Diagnostic 
Code 7804) (2002).  Scars may also be rated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7805) (2002).

In regards to evaluating eczema under the former provisions, 
a noncompensable rating is warranted when there is slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is assigned when 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
assigned when there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118 (Diagnostic Code 7806) (2002).

(While the claim was in remand status, the rating schedule 
for evaluating scars was again revised and amended.  See 
73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date 
of the revisions is October 23, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date.  Because the Veteran's claim was 
received prior to October 23, 2008, the revised criteria are 
not for application in his case.  The Board notes that the 
amendment allows for a veteran to request a review of a scar 
disability under the revised criteria irrespective of whether 
the veteran's disability has increased since the last review.  
Id.  No such request has been made.)

A review of the evidence associated with the claims file 
since the award of service connection reveals that the 
Veteran underwent VA examination in December 2002 in 
connection with the claim.  The examiner noted that there was 
an open wound in the right groin area that had minimal 
drainage.  There was also a 1 cm. x 1 cm. scar in the right 
scrotal area.  The examiner stated that there was no 
tenderness, ulceration, tissue loss, edema, keloid formation, 
disfigurement, or functional limitations associated with 
scar.  The diagnosis was a scar resulting from a right 
scrotal abscess incision and drainage.

Pursuant to the Board's December 2006 remand, the Veteran was 
afforded another VA scars examination in September 2008.  The 
examiner noted the Veteran's history of having recurrent 
draining abscesses in the inguinal groin area.  The Veteran 
has undergone several incision and drainage procedures and 
the abscesses have been treated with antibiotics.  
Examination revealed nodular scarring tracts in the bilateral 
inguinal area from recurrent abscess drainage.  The abscesses 
were the result of hidradenitis suppurativa-the diagnosis by 
which the condition had been recently characterized.  The 
scarring measured 3 cm. x .5 cm.  Although there was 
adherence to the underlying tissue, there was no tenderness 
to palpation, underlying soft tissue damage, ulceration, 
breakdown, limitation of motion, or limitation of function 
associated with the scarring.  The diagnosis was bilateral 
inguinal scars from recurrent abscesses.

The Veteran underwent a separate VA skin examination later in 
September 2008.  A history of recurrent abscesses in the 
groin area was noted.  Treatment has included incision and 
drainage, antibiotics, and topical lotion.  The examiner 
noted that the treatment is not considered corticosteroid or 
immunosuppressive treatment.  The examiner provided a 
diagnosis of inguinal hidradenitis suppurativa.  
Significantly, the examiner also noted that other areas of 
the Veteran's body were affected by skin problems.  The 
Veteran's face had scarring and a cyst.  His back had 
inflammatory papules and open comedones.  There was scarring 
on the right axilla and a nodule on the left axilla.  The 
examiner determined that 5 percent of the Veteran's exposed 
body surface area was affected by the skin conditions and 15 
percent of his total body surface area was affected.

VA treatment records reflect treatment for abscesses in the 
right and left inguinal groin area, primarily at the New 
Orleans VAMC.  He has been diagnosed with hidradenitis.

The percentage of total body area affected by the Veteran's 
abscesses and lesions is part of the criteria of the revised 
provisions for evaluating skin conditions similar to 
dermatitis and eczema.  See 38 C.F.R. § 4.118 (Diagnostic 
Code 7806) (2008).  In the Veteran's case, only the affected 
area in the groin is pertinent to the Board's analysis.  (He 
has not been awarded service connection for skin conditions 
affecting other areas of the body.)  

The September 2008 examiner that addressed the skin 
determined that 15 percent of the Veteran's total body 
surface area was affected by his skin conditions.  The 
criteria allow for a 10 percent rating when at least 5 
percent of the entire body is affected.  However, the 
examiner did not specifically set forth the total body 
surface area affected by the abscesses and lesions resulting 
from hidradenitis suppurativa solely in the groin area.  The 
Board notes that should reasonable doubt arise on a 
particular issue, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  Although the exact percentage is 
unknown, when resolving reasonable doubt in favor of the 
Veteran, the Board finds that it is at least as likely as not 
that the Veteran's service-connected subcutaneous groin 
abscesses and lesions have affected at least 5 percent of his 
entire body.  Accordingly, a 10 percent rating is warranted 
under revised Diagnostic Code 7806.

A rating in excess of 10 percent is not warranted under 
revised Diagnostic Code 7806 because at least 20 percent of 
the Veteran's total body surface area has not been affected 
by the groin abscesses and lesions.  Although the exact 
percentage affecting the groin area was not determined, the 
September 2008 VA examiner made clear that only 15 percent of 
the total body surface area was affected with consideration 
of all body parts.  Thus, the affected groin area cannot 
constitute at least 20 percent of the total body surface 
area.  Moreover, the Veteran's disability has not required 
treatment with systemic corticosteroid or immunosuppressive 
therapy.  The VA examination reports and treatment records 
reflect only topical therapy or antibiotic medication in 
addition to the incision and drainage procedures.

A rating in excess of 10 percent is also not warranted for 
scarring under the revised criteria.  The scarring in the 
groin area is already contemplated as part of the "total 
body area affected" that forms the basis for the 10 percent 
rating.  Even so, the medical evidence has not reflected deep 
scarring, scarring exceeding 39 sq. cm., unstable scarring, 
painful scarring, or scarring that has resulted in limitation 
of motion or function in the groin area.  See 38 C.F.R. 
§ 4.118 (Diagnostic Codes 7801-7805) (2008).

The medical evidence and the Veteran's statements and 
testimony indicate that the Veteran has experienced recurrent 
abscesses and lesions in the groin area.  It is likely that 
at least 5 percent of the total body surface area has been 
affected by his service-connected disability throughout the 
rating period; that is, since April 20, 2001.  However, 
because August 30, 2002 is the effective date of the revised 
criteria, the 10 percent rating warranted under revised 
Diagnostic Code 7806 cannot be made to be effective prior to 
August 30, 2002.  Thus, in addition to whether a rating in 
excess of 10 percent is warranted from August 30, 2002 under 
the previous rating criteria, the Board must consider whether 
a compensable rating is warranted under the previous rating 
criteria prior to and since August 30, 2002.

There is no relevant medical evidence dated between April 20, 
2001 and August 30, 2002 that supports a compensable rating 
under the previous rating criteria.  In fact, a compensable 
rating is not warranted under the previous rating criteria at 
any time since April 20, 2001.  The VA examination reports 
and treatment records do not reflect that the Veteran has had 
poorly nourished scars with repeated ulceration, scars that 
are tender and painful on objective demonstration, or scars 
that limit function.  38 C.F.R. § 4.118 (Diagnostic 
Codes 7803-7805) (2002).  In addition, the medical and other 
evidence does not show that the Veteran's abscesses and 
lesions in the groin area have resulted in exfoliation, 
exudation, or itching of an extensive area, or even more 
severe symptoms.  38 C.F.R. § 4.118 (Diagnostic Code 7806) 
(2002).  Therefore, a compensable rating is not warranted 
under the previous rating criteria.

The Veteran's representative contests the adequacy of the 
September 2008 VA examinations.  The representative asserts 
that the examiners did not address whether there was 
ulceration as a result of the disability or whether systemic 
therapy was necessary.  Additionally, no color photographs 
were taken.  The Board finds that the two examinations proved 
to be adequate for evaluating the Veteran's service-connected 
disability.  The examination reports provided the necessary 
information and evidence to properly utilize the rating 
schedule.  Indeed, the "scars" examiner found that there 
was no skin ulceration, while the "skin" examiner found 
that there had not been systemic treatment involving 
corticosteroids or immunosuppressive drugs.  Although 
photographs were not taken during either examination, the 
Board did not ask for photographs in its remand instructions 
and they are not necessary for evaluating the disability.  
Unretouched color photographs are more important for 
evaluating disfiguring skin disabilities of exposed areas.  
See, e.g., 38 C.F.R. § 4.118 (Diagnostic Code 7800, Note 3) 
(2008) (pertaining to the disfigurement of the head, face, or 
neck).  Thus, the Board finds that the examinations were 
adequate and the remand instruction were substantially 
complied with by the AOJ.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's residuals of 
subcutaneous groin abscesses and lesions have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of 
his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to a compensable evaluation for residuals 
of subcutaneous groin abscess/lesions-10 percent, but no 
higher, effective from August 30, 2002.  In reaching this 
conclusion, the Board has applied the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 10 percent rating for residuals of subcutaneous groin 
abscess/lesions is granted, effective August 30, 2002, 
subject to the laws and regulations governing the payment of 
monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


